TTORN~~Y              GENERAL,.
                               CD         XAS
                                                                          b=z-v,
                               AUS-rIN11.-rExAs
PRICE DANIEL
ATTORNEY
      GENERAL                                           &.+a.JL.k

                                  July 9, 1948


 Hon. Paul H. Brown                              0pini.k   No. V-629
 Secretary ‘of State
 Austin, Texas                                   ‘Ae:   The franchise tax
                                                        liability lf co-operative
                                                        hespitals organized un-
                                                        der Sec. 2A ef Art. Wt.
                                                        V.C.S.

 Dear Mr. Brewn:

             Your   lpinion request reads aa fellews:
            ‘In Attomey.Cleneral’6 .opinien No. O-6792, lp
       preved September 24, 1945, it was held that ceeperrtive
       hospitals lrSanined under Section &A of Article l302,
       R,C.S., Acts 1945, 49th Legislature de net fall within any
       of the exemptiene enumerate,d in Article 7994,, V.C.S.
       and, therefera, were required to pay the annual fraA-
       chit38 tax.

          : “In epinien V-299, dated July 11, 1947, it was held,
       that such type cepporatiens were exempt from the State
       rd velorem tuces QI their preperty.    In wri ’ the epin-
       ion cop~inanco was talcan of opinien Ne. 0479 ““y but the
       qW8tim,4f er(llmrti*a frti   the franchise tearwas not
       conridered rtnc4 it wa8 not bafere yw far. crmsiderrtien
       in coanectl8a with the *xemptian +a     e4l v4lerem ta2as.
       Shce the dab d Idsofirst 4piafrp this effice has cansist-
       lntly required a11 c*    r a th lr*i*ed
                                         a s under the 8fore-
       mamtieaed &et te pay T e ~au#   franchise ta%. In the ll(kt




             Wo have arefully  reviewed the twe yini@W       in qwah
  and reaffirm our heldiq ia Opinion V-299.    0 inion O-(792, d l
  former rJmtdrtrati0~;   in0o#w a6 it ir in ten f lict with V-299 ie
     WA.   Paul H. Brown, P&se 2 (V-629)



     hereby expressly everruled.     Evliantly the writer of O-6792 over-
     loeked the keldirq in Ct   of Palertlne v. Misreuri ?acUic Lisaa Hw-
     pita1 Ass’n., 99 S.W. (U 3 311.




                Ce-q ma tive   h a a p W~la lr   l+ined under Sec. 2A d
           Art. 13@t, VLS.,    are %a&4 tnt! OAUd purely public
           charity.’ Hame th eo y    re a x q mpfrtm th e p b y r a lea
                                                                     f  t
           frmcbim tuoe.      OpUon 04792.       d l fermor a&&&cl-
           tratien, iadbr   as it 18 in cenfllct w&b Opialm V-299,
           ialver r ula dr




 W VG/amm/fCP




..